ADDENDUM TO MEMBERSHIP PURCHASE AGREEMENT AND PLAN OF REORGANIZATION THIS ADDENDUM to the Membership Purchase Agreement and Plan of Reorganization dated June 12, 2009 (the “Agreement”), is entered into by and among Minatura Gold, a Nevada corporation (“MGOL”), Gold Ventures 2008, LLC, a Nevada limited liability company (“GV”), and Flat Holdings, LLC., a Nevada limited liability company (“Flat”), collectively the Parties, on this 24th day of November, 2009. As a result of input from Columbian counsel, Columbian accountants, US tax counsel, and US securities counsel, the Parties have restructured the nature of the transactions as described in the original Agreement, to reflect the most efficient manner to resolving technical legal and accounting issues with the intent of retaining the original material terms of the Agreement. Therefore, the original Agreement and any addendums are hereby terminated as of November 24th, 2009. IN WITNESS WHEREOF, the Parties hereto have duly executed this Addendum as of the day and year first above written. Minatura Gold Gold Ventures 2008, LLC, A Nevada corporation a Nevada limited liability company By: /S/ Paul Dias By: Gold Resources Partners LLC, Paul Dias, CEO By: /S/ Paul Dias Managing Member, Paul Dias Flat Holdings, LLC By: Flat Holdings, LLC a Nevada limited liability company By: Managing Member, OGO, Inc. By: OGO, Inc., its Managing Member By: /S/ Janis M. Pollo By: /S/ Janis M. Pollo Janis M. Pollo, President Janis M. Pollo, President
